Citation Nr: 0109066	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  94-49 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for gum disease with 
loss of teeth.  

2.  Entitlement to an initial evaluation in excess of 40 
percent for herniated nucleus pulposus, L4-5, status post 
laminectomies.  

3.  Entitlement to an initial evaluation in excess of 40 
percent for tendinitis of the right (dominant) shoulder.  

4.  Entitlement to an initial evaluation in excess of 20 
percent for tendinitis of the left (non-dominant) shoulder.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia patella of the right knee with 
arthritis.  

6.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia patella of the left knee with 
arthritis.  

7.  Entitlement to an initial evaluation in excess of 10 
percent for tendinitis of the right (dominant) elbow.  

8.  Entitlement to an initial evaluation in excess of 10 
percent for tendinitis of the left (non-dominant) elbow.  

9.  Entitlement to an initial compensable evaluation for 
tonsillitis with tonsillectomy.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1962 to 
February 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Anchorage, Alaska Department of Veterans 
Affairs (VA) Medical & Regional Office Center (M&ROC).  

In May 1998, the Board, in pertinent part, remanded the 
above-mentioned issues for further development, and it has 
since been returned for further appellate review.  

All of the initial rating issues are addressed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim of service connection for 
periodontal disease has been obtained pursuant to the new 
duty to assist law.  

2.  The version of the pertinent regulations in effect prior 
to February 17, 1994 is more favorable to the veteran, and 
the Board will apply that version in determining his 
entitlement to service connection for gum disease with loss 
of teeth.  

3.  The probative medical evidence of record shows that the 
veteran's gum disease cannot satisfactorily be dissociated 
from his active service.  

4.  The probative evidence of record indicates that the 
veteran's third molars (teeth numbers 1, 16, 17, and 32) were 
extracted in service due to impaction.  

5.  The probative evidence of record indicates that teeth 
numbers 3, 8, 10, 14, 15, 18, and 31 were extracted during 
the veteran's service as a result of gum disease.  

6.  The probative evidence of record indicates that the 
veteran's remaining teeth became carious in service and 
required treatment of such caries.  


CONCLUSIONS OF LAW

1.  Gum disease was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131;  38 C.F.R. §§ 3.303, 3.381, 3.382, 4.150 
(1994) (effective prior to February 17, 1994).

2.  Service connection for the teeth numbered 1, 16, 17, and 
32 is denied.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.381, 3.382, 4.150 (1994) (effective 
prior to February 17, 1994).  

3.  Service connection for the teeth numbered 2 through 15 
and 18 through 31 is warranted.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.381, 3.382, 4.150 (1994) (effective prior to 
February 17, 1994).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The December 1962 enlistment examination makes no reference 
to dental problems, and the veteran denied having any severe 
problems with his teeth or gums.  

However, the initial dental examination in January 1963 
indicated that the veteran had previous restorations 
performed on teeth numbers 2, 3, 14, 15, 18, 19, 30, and 31.  
Examination revealed current defects on teeth numbers 3, 5, 
13, 21, 29, 30, and 31.  

Caries were indicated in teeth numbers 29 and 30 on 
examination in August 1965.  

The record indicates that tooth number 3 was extracted in 
June 1966 due to a periodontal abscess ("peri abs").  

Defects in teeth numbers 12, 13, 14, and 15 were apparently 
treated in July 1966.  Caries in teeth numbers 5, 18, and 21 
were noted on examinations in October 1966.  

A cavity was apparently found on tooth number 31 in March 
1967.  Tooth number 32 was removed due to impaction in March 
1967.  Tooth number 30 was also treated for caries in March 
1967.  

In November 1967 tooth number 17 was removed due to 
impaction.  

In January 1968 tooth number 18 was treated for caries.  In 
February 1968 tooth number 1 was extracted due to impaction.  

In May 1969 tooth number 19 was found to be decayed and a 
filling was made.  Caries were found on tooth number 14 in 
June 1969.  Tooth number 15 was decayed and filled in July 
1969.  It was also indicated that there was a periodontal 
abscess in teeth numbers 15 and 18.  

The record indicates that tooth number 14 was extracted due 
to an abscess in August 1969.  Tooth number 29 was decayed 
and filled in November 1969.  

A defect on tooth number 10 was noted in July and August 
1970.  This condition was treated.  Caries were noted on 
teeth numbers 4, 5, and 13 on examinations in December 1970.  

In February 1971 tooth number 16 was noted as being impacted, 
and it was extracted in April 1971.  

The record indicates that the veteran underwent periodontal 
surgery in November 1975, and again in February 1976.  "OH" 
(oral hygiene) was described as fair in March 1976.  

According to the October 1999 VA dental examiner's 
interpretation (and indicated by the service dental records), 
the veteran had two quadrants of periodontal surgery in 
December 1975 and surgery on the other two quadrants in 
February 1976.  It is indicated that the December 1975 
surgery involved, in part, teeth numbers 23 through 31.  

In June 1977 tooth number 18 was extracted, apparently due to 
an abscess.  Periodontal scaling was noted in September 1977.  

In November 1978 tooth number 29 was decayed and filled.  In 
June 1980 caries were indicated in tooth number 20.  

In January 1981 a periodontal abscess was noted on tooth 
number 10.  Tooth number 10 was noted as having periapical 
granuloma in February 1981, and a moderately severe perio 
pocket was noted.  

In November 1984 tooth number 20 was decayed and was filled.  
In September 1986, tooth number 19 was decayed and filled.  
In April 1988 tooth number 30 was decayed and filled.  

In January 1991 periodontal defects were noted on teeth 
numbers 2 and 31.  The defects were scaled and cleaned.  

According to the dental records and the October 1999 VA 
dental examiner's interpretation of such records, the veteran 
underwent full-mouth periodontal flap surgery in March 1991.  

In December 1991 tooth number 31 was extracted.  According to 
the October 1999 VA dental examiner, this extraction was due 
to untreatable periodontal pocketing with extreme mobility.  

According to the October 1999 VA dental examiner, periodontal 
disease on the maxillary arch from tooth number 4 to tooth 
number 13 was evaluated in September 1992.  Records indicate 
that the veteran underwent periodontal surgery on teeth 
numbered 4 through 13.  In October 1992 tooth number 10 was 
extracted.  It was indicated that this tooth was replaceable.  

Further periodontal surgery was performed on teeth numbers 18 
through 20 and 28 through 30 in October 1992.  Tooth number 8 
was extracted in January 1993.  

On VA general medical examination in May 1993 it was noted 
that the teeth were in good repair and that the veteran had 
some bridgework.  

During a December 1994 hearing, the veteran testified that 
his gum disease probably started in the 1970s.  Transcript, 
p. 6.  He reported having oral surgery performed as well as 
tooth loss while he was in the military.  Id.  He denied 
experiencing any physical trauma to his teeth.  Tr., p. 7.  

Treatment records from Bassett Army Community Hospital dated 
from January 1993 to August 1995 document no reference to 
dental problems or treatment.  

On VA examination in September 1995 it was noted that the 
veteran had a number of posterior teeth absent and fillings 
in many teeth.  No specific dental diagnosis was documented.  

In October 1999 a VA dental examination was conducted.  The 
VA examiner specifically summarized the veteran's service 
dental history.  On examination it was noted that teeth 
numbers 1, 3, 4, 8, 10, 14, 15, 16, 17, 18, 31, and 32 were 
missing, and that teeth numbers 3, 4, 14, and 15 had been 
replaced by a partial denture, but that he was not wearing it 
on examination.  It was noted that he also had a maxillary 
fixed bridge replacing teeth numbers 7, 8, 9, 10, and 11.  

X-rays revealed bone loss due to periodontal disease.  Bone 
loss of maxilla and mandible was described as moderate to 
severe, and it was noted that this was consistent with a long 
history of periodontal disease.  He noted that the 
restorations were full functional, adequate for the oral 
conditions, and met the community standards.  

The VA examiner found that there was no loss of motion and no 
masticatory function loss.  

The VA examiner concluded that it was evident that the 
veteran entered service with extensive dental problems, 
including caries, and developed periodontal disease, either 
before or shortly after enlistment.  

Criteria

Duty to Assist

Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103).  

If a claimant's application for a benefit administered by the 
laws of the Secretary is incomplete, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of the information necessary to complete the 
application.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5102).  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  VCAA 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(a)(1)-(3)).  

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  VCAA 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  

Service Connection: General

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2000).  



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107).  

Service Connection: Dental Disabilities

Effective February 17, 1994, during the pendency of this 
appeal, the VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4, was amended with regard to rating dental 
and oral conditions.  59 Fed. Reg. 2530 (Jan. 18, 1994) 
(codified at 38 C.F.R. § 4.150).  

Because the veteran's claim has been active since prior to 
the February 17, 1994 effective date of the revised 
regulations, he is entitled to the application of the version 
of the regulations since that time that is more favorable to 
him.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Prior to February 17, 1994, treatable carious teeth, 
replaceable missing teeth, abscesses, pyorrhea, and Vincent's 
stomatitis were all subject to service connection for 
compensation purposes, but rated as noncompensable.  
38 C.F.R. § 4.150 (1993).  


According to the regulations in effect prior to February 17, 
1994, each missing or defective tooth and each disease of the 
investing tissue were to be considered separately, and 
service connection granted for disease or injury of the 
individual teeth and of the investing tissue, shown by the 
evidence of having been incurred or aggravated during 
service.  Pre-existing dental disorders were not to be found 
to have been aggravated by service merely because treatment 
was received during service.  38 C.F.R. § 3.381(a), (b) 
(1993).  

Teeth noted at entry into active service as carious 
restorable would not be held as service connected, either by 
direct or by aggravation, notwithstanding enlargement of the 
original cavity or development of additional cavitation on 
the same or another surface; nor on the basis of the 
insertion of a filling during service, unless new caries 
develop after expiration of a reasonable time after the 
original cavity had been filled.  38 C.F.R. § 3.381(b) 
(1993).  

Service connection by aggravation would be conceded in such 
teeth, carious restorable at entry into service, whether or 
not filled, but which necessitate extraction after the 
expiration of a reasonable time after entry into active 
service.  Id.  

A filling recorded at induction followed by a reasonable 
period of service and extraction or replacement because of 
new caries would entitle the veteran to a finding of direct 
service connection for the new condition.  Likewise, 
aggravation is allowed where pyorrhea is noted at enlistment 
but after reasonable service necessitates extraction of a 
tooth or teeth during service.  Conversely, service 
connection by aggravation would not be conceded if the tooth 
at enlistment was classified as defective but not restorable.  
Id.  

Service connection of pyorrhea requires an inservice 
diagnosis of pyorrhea after a reasonable period of service, 
and confirmation by VA x-ray, unless examination is 
contraindicated by factors such as extraction of all 
pyorrhectic teeth.  38 C.F.R. § 3.382(c) (1993).  




Pyorrhea shown during service after a reasonable period of 
service, involving one or more teeth necessitating 
extraction, is a sufficient basis for grant of service 
connection for the tooth or teeth involved.  38 C.F.R. 
§ 3.382(c) (1993).  

The statutory presumption of soundness of condition at the 
time of entrance into active service will not be applicable 
in cases of dental conditions not disabling to a compensable 
degree.  38 C.F.R. § 3.381(d) (1993).  

Effective February 17, 1994, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 
38 C.F.R. § 17.120 (now 38 C.F.R. § 17.161).  The Rating 
Schedule was then revised to remove the previous listings for 
those disorders under Diagnostic Code 9913.  38 C.F.R. 
§§ 4.149, 4.150 (1994).

The regulations were again revised in June 1999.  The 
reference in 38 C.F.R. § 4.149 regarding the disabilities for 
which service connection was precluded was eliminated, and 
nearly identical language was entered in 38 C.F.R. 
§ 3.381(a).  

In addition, all of 38 C.F.R. § 3.382, which allowed for the 
establishment of service connection for Vincent's disease 
and/or pyorrhea, was eliminated.  The end result is that 
service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. 
§ 3.381 (2000).

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries to the extent prescribed 
and in accordance with the applicable classification and 
provisions set forth in the regulation.  38 C.F.R. § 17.120 
(1992), 38 C.F.R. § 17.161 (2000).

Analysis

Duty to Assist

As indicated above, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA of 
2000, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096 (2000).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific provisions requiring 
notice of what is required to substantiate a claim), and is 
therefore more favorable to the veteran.  Therefore, the 
amended duty to assist law applies.  Id; see Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. February 22, 2001).  

The M&ROC has met its duty to assist the veteran in the 
development of the veteran's dental compensation claim under 
the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The M&ROC made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  

The Board notes that the veteran only has reported treatment 
at the Bassett Army Hospital, and these records have been 
obtained.  Service medical records were obtained and 
associated with the claims folder.  

A VA dental examination was conducted in October 1999, and a 
copy of the report is associated with the file.  A hearing 
was conducted before the M&ROC and the transcript is 
associated with the claims folder.  

With respect to notice, the Board notes that the law has 
changed on two occasions since the submission of the 
veteran's claim in March 1993.  

The Board initially adjudicated the claim under the law in 
effect prior to February 1994.  By virtue of the Statement of 
the Case, the veteran was given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim; that is, he was provided with notice of the 
pertinent laws and regulations pertaining to his claim, and 
through the M&ROC's attempt to explain why it was denying his 
claim.  

However, the M&ROC did not give any notice of the regulations 
as they were twice amended.  Nor did it appear to make any 
determination as to which of the above-noted regulations was 
more favorable to the veteran.  See Karnas, supra.  

The Board is of the opinion that the law in effect prior to 
February 1994 is more favorable to the veteran's claim for 
service connection of gum disease with loss of teeth.  This 
is because the veteran's claim is for service connection for 
compensation, and the amendments to the regulations 
essentially eliminated service connection for gun disease and 
missing replaceable teeth after 1994, except for the purposes 
of receiving VA outpatient dental treatment (there is no 
indication on file indicating that he is seeking service 
connection solely for the purpose of outpatient dental 
treatment, and there is no indication that the M&ROC has 
adjudicated this issue).  


Therefore, because the above-mentioned amendments became 
effective after the date that the veteran filed his claim, 
the Board finds that such amendments are inapplicable in this 
case.  Therefore, the Board is of the opinion that no 
prejudice will result to the veteran by its determination, in 
the first instance, of which of the regulations are more 
favorable because the amended provisions are inapplicable (as 
opposed to less favorable) for the purpose of establishing 
service connection for the purpose of anything other than 
dental treatment, and this claim has not been raised by the 
veteran or adjudicated by the M&ROC.  Bernard, supra.  

The Board also notes that although the M&ROC did not consider 
the most recent change in regulation, the Board concludes 
that this is not prejudicial as the change in regulation was 
not a substantive change regarding the portion of the 
regulations pertinent to this veteran's claim.  Consequently, 
the most recent change has no effect on the outcome of this 
claim.  See Edenfield v. Brown, 8 Vet. App. 384 (1995).  
Service Connection

With respect to the claim for service connection for gum 
disease, the Board finds that treatment for periodontal 
disease (pyorrhea) is documented during service.  While not 
specifically diagnosed, such records note periodontal 
abscesses and other similar symptoms, and the October 1999 VA 
dental examiner indicated that the veteran had periodontal 
disease while in service.  The medical evidence also shows 
that he has been diagnosed with periodontal bone disease 
following his retirement from service.  The October 1999 VA 
examiner appeared to currently diagnose the veteran with this 
disability, and this was confirmed by x-ray showing bone loss 
of periodontal bone disease.  

The October 1999 VA examiner found that the service medical 
records established that the veteran's periodontal disease 
first arose prior to service or shortly after his enlistment 
in the service.  Service connection for periodontal disease 
(pyorrhea) apparently requires that it first be diagnosed 
after the expiration of a reasonable period of service.  See 
38 C.F.R. § 3.382(c) (1993).  The regulation is far from 
clear however.  

Regardless, the regulations appear to allow service 
connection by aggravation where pyorrhea is noted at 
enlistment but after reasonable service necessitates 
extraction of a tooth or teeth during service.  38 C.F.R. 
§ 3.381(b) (1993).  In this case, the VA examiner indicated 
that several teeth were extracted during service as a result 
of periodontal disease.  These particular extractions all 
occurred more than three years after his enlistment and thus 
occurred within a reasonable period of time.  See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

In sum, applying the benefit of the doubt rule, the record 
establishes that the veteran's periodontal (gum) disease was 
incurred in service, or if not incurred within a reasonable 
period after enlistment, was aggravated during service.  The 
Board has determined, therefore, that in accordance with the 
regulations in effect prior to February 17, 1994, that 
service connection for gum (periodontal) disease is 
warranted.  See 38 C.F.R. §§ 3.381, 3.382, 4.150, Diagnostic 
Code 9913 (Pyorrhea alveolaris) (1993).  

Turning to the individual teeth, the record shows that all of 
the veteran's third molars (teeth numbers 1, 16, 17, and 32) 
were extracted during service.  However, there is no evidence 
indicating that extraction of these teeth was due to disease 
or combat trauma.  Rather, the evidence indicates that all of 
these teeth were removed due to impaction.  Therefore, 
service connection is not warranted for these teeth.  See 
38 C.F.R. § 3.382(c) (1993).  

After a careful review of the record, the Board finds that 
the evidence either supports or is in equipoise with respect 
to the veteran's remaining teeth.  Thus, for reasons that 
will be set out in detail below, the Board is of the opinion 
that service connection is warranted for the remainder of the 
veteran's teeth.  38 C.F.R. § 3.381(b), 4.150, Diagnostic 
Code 9913 (1993).  

The record shows that teeth numbers 3, 8, 10, 14, 15, 18, and 
31 were extracted in service.  The service dental records and 
the October 1999 VA examiner indicate that these teeth were 
extracted as a result of periodontal disease.  

None of these teeth were described as carious and 
nonrestorable on the initial dental examination in January 
1963.  Therefore, service connection is warranted for teeth 
numbers 3, 8, 10, 14, 15, 18, and 31.  See 38 C.F.R. 
§§ 3.381(b), 4.150, Diagnostic Code 9913 (Missing teeth, 
replaceable) (1993).  

Service connection is also warranted for teeth numbers 4, 5, 
6, 7, 9, 11, 12, 13, 19, 20, 28, 29, and 30 as service dental 
records, and the October 1999 VA examiner, indicated that 
surgery was specifically performed on these teeth to treat 
periodontal disease involving these teeth, and none of these 
teeth were noted as carious and non-restorable on the initial 
dental examination.  

With respect to teeth numbers 13 and 30, while initial dental 
examination indicated that these teeth were carious and 
restorable, records indicate that these teeth subsequently 
required treatment after restoration of these teeth had 
previously been performed.  Therefore, the evidence indicates 
that new caries requiring treatment developed after treatment 
of the previous caries.  The Board also notes that this 
occurred several years after the original treatment of these 
teeth.  Thus, service connection is warranted for the above-
mentioned teeth.  38 C.F.R. §§ 3.381(b), 4.150, Diagnostic 
Code 9913 (Carious teeth, treatable) (1993).  

Service dental records also indicate treatment of caries on 
teeth numbers 2, 19, and 21.  These teeth were not noted as 
carious and nonrestorable on enlistment.  The initial dental 
examination indicates that they had been previously restored.  
Subsequent records document the treatment and filling of 
caries in tooth 19 on multiple occasions, after they had been 
previously restored.  

They document treatment of caries in tooth 21 in October 
1966, several years after enlistment and initial dental 
examination.  They also document surgery performed on tooth 2 
in December 1975.  Therefore, service connection is also 
warranted for teeth numbers 2, 19, and 21, as the evidence 
indicates caries developed after that they had been treated 
for previous defects.  38 C.F.R. §§ 3.381(b), 4.150, 
Diagnostic Code 9913 (Carious teeth, treatable) (1993).

That leaves teeth numbers 22 through 27.  There are no 
specific notations in the service dental records to these 
teeth as being carious, and none of them were extracted 
during service.  However, according to the October 1999 VA 
dental examiner, the veteran had periodontal-related surgery 
on two quadrants in December 1975, and dental records from 
this period specifically indicated that teeth numbers 23 
through 26 were being worked on.  

More significantly, the October 1999 VA dental examiner noted 
that the veteran had full-mouth periodontal surgery in March 
1991.  Applying the benefit of the doubt rule, the Board 
finds that such treatment was indicative that the veteran was 
treated specifically for periodontal defects involving teeth 
numbers 22 through 27.  Therefore, service connection for 
these teeth is warranted.  See 38 C.F.R. §§ 3.381, 4.150, 
Diagnostic Code 9913 (Carious teeth, treatable) (1993).  

In sum, the Board finds that the probative evidence 
establishes service connection for gum disease as well as 
service connection for the associated extraction of teeth and 
treatment of carious teeth.  38 C.F.R. § 3.381, 4.150 (1993).  

The issue of entitlement to VA outpatient dental treatment 
has been raised via the veteran's claim for service-connected 
disability compensation.  See Mays v. Brown, 5 Vet. App. 302, 
306 (1993).  

However, the M&ROC has not actually adjudicated this issue or 
given notice of the relevant provisions to the veteran.  See 
38 C.F.R. § 17.161 (2000) (previously 38 C.F.R. § 17.120).  
Therefore, as this issue has been neither procedurally 
developed nor certified for appellate review, the Board is 
referring it to the M&ROC for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


ORDER

Entitlement to service connection for gum disease is granted.  

Entitlement to service connection for teeth numbers 2 through 
15, and 18 through 31 is granted.  

Entitlement to service connection for teeth numbers 1, 16, 
17, and 32 is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROCs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In May 1998 the Board remanded, in pertinent part, the issues 
of entitlement to initial increased evaluations for the 
multiple, service connected musculoskeletal impairments for 
further development.  

In particular, the Board remanded for a VA examination with 
the following explicit instructions, in pertinent part:  

The examiner should be requested to 
specifically comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidenced by visible 
behavior of the veteran, results in 
functional loss of each of the involved 
service-connected joints. Functional loss 
is that which occurs during flare-ups or 
with repetitive movement, due to pain, if 
present.



...It is requested that the examiner also 
provide explicit responses to the 
following questions:

Does each disability of the involved 
service-connected joints cause weakened 
movement, excess fatigability, and 
incoordination, and if so, the examiner 
should comment on the severity of these 
manifestations on the ability of the 
veteran to perform average employment in 
the civil occupation.

The examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the right and 
left shoulders, right and left elbows, 
right and left knees and lumbar spine 
and, if so, to what extent, and the 
presence and degree of, or absence of, 
any objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service- connected joint 
disabilities. The examiner should also 
comment on whether there are objective 
indications of the extent of the 
veteran's pain, such as medication he is 
taking or the type of any treatment he is 
receiving.  

The November 1999 VA examination that was conducted pursuant 
to the May 1998 Board remand did not adequately address the 
issues specified in the remand instructions, as listed above.  

While the examination was thorough in many respects, the VA 
examiner failed to comment on the presence or even absence of 
pain on range of motion testing.  The only documented 
reference to pain made was the examiner's own instruction to 
the veteran not to cause increased pain with the requested 
maneuvers.  

The VA examiner also did not adequately address the issue of 
whether there was additional functional loss due to weakened 
movement, excess fatigability, and/or incoordination.  While 
indicating the presence of some of these problems on 
ambulation testing, he made no comment of the impact, if any 
on the functionality of his other joints.  

The M&ROC is advised that the Board is obligated by law to 
ensure that the M&ROC complies with its directives, as well 
as those of the Court.  The Court has stated that compliance 
by the Board or the M&ROC is neither optional nor 
discretionary.  

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, these issues on appeal must be remanded a second 
time in order to ensure that the Board's remand directives 
are complied with.  

With respect to the issue of entitlement to an initial 
compensable evaluation for tonsillitis with tonsillectomy, 
the Board notes that the record does not contain a recent VA 
examination of this disorder.  Therefore, on remand a VA 
examination assessing this disorder should be scheduled as 
well.  

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App.  540, 542 (1994).  Pursuant to 
its duty to assist, the VA is obligated to obtain a new 
medical examination to obtain evidence necessary to 
adequately determine the current severity of the veteran's 
disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Proscelle, supra; 38 C.F.R. § 3.327(a) (2000).  

Finally, the Board again notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA of 
2000, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096 (2000).  

On remand, the M&ROC should also consider on remand whether 
any additional notification or development action is required 
under the VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

Accordingly, this case is remanded to the M&ROC for the 
following:

1.  The M&ROC should request the veteran 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After securing any necessary 
authorization or medical releases, the 
M&ROC should make reasonable efforts to 
obtain legible copies of the veteran's 
complete treatment records from all 
sources adequately identified whose 
records have not previously been secured.  

Regardless of the veteran's response, the 
M&ROC should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  




2.  If the M&ROC is unable to obtain any 
of the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  The M&ROC should schedule the veteran 
for a VA orthopedic examination by an 
orthopedic surgeon or other available 
appropriate specialist to include on a 
fee basis if necessary for the purpose of 
ascertaining the current nature and 
extent of severity of his herniated 
nucleus pulposus, L4-5, status post 
laminectomies; tendinitis of both 
shoulders; chondromalacia patella of both 
knees with arthritis; and tendinitis of 
both elbows.  

The claims file, a separate copy of this 
remand, the criteria for rating 
musculoskeletal disabilities, and copies 
of 38 C.F.R. § 4.40, 4.45, and 4.59 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

Any further indicated special studies 
should be conducted.  Any opinion(s) 
expressed as to the severity of the 
veteran's musculoskeletal disabilities 
should be accompanied by a complete 
rationale.  



The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees (the examiner should also, if 
possible, note the normal range of motion 
for each of the joints tested), and 
comment on the functional limitations, if 
any, caused by the veteran's service-
connected disabilities in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  It is requested that the 
examiner provide explicit responses to 
the following questions:

(a)  Do any of the service-connected 
musculoskeletal disabilities cause 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity, or atrophy, and if 
so, what is the effect of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner should so 
indicate.

(b)  With respect to subjective 
complaints of pain, the examiner should 
comment on whether pain is visibly 
manifested upon palpation and movement of 
the lower back, either knee, either of 
the shoulders, and/or either of the 
elbows, and, if so, at what point 
(expressed in degrees if possible) such 
pain is visibly manifested.  

The examiner should also determine, if 
possible, to what extent (in degrees if 
possible), if any, such pain results in 
additional functional loss.  



The examiner should determine whether 
there are any other objective 
manifestations that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disabilities.  

The VA examiner should specifically 
determine whether the subjective 
complaints of pain are supported by the 
objective findings made on examination.  
If unable to make this determination, the 
examiner should so state.  

(c)  The examiner should address whether 
the service-connected disabilities 
involve only the joint structure, or the 
muscles and nerves as well.  

(d)  The examiner should also note any 
scars present that are related to his 
service-connected musculoskeletal 
disabilities, and, if found, determine 
whether they are tender; superficial, 
poorly nourished, with repeated 
ulceration; or otherwise result in 
limitation of function.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

4.  The veteran should be afforded a VA 
respiratory examination to evaluate the 
nature and current severity of his 
tonsillitis with tonsillectomy.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner in 
conjunction with the examination and the 
examination report must be annotated in 
this regard.  




Any further indicated special studies 
should be conducted.

The examiner should discuss the specific 
symptoms and limitations, if any, of the 
veteran's tonsillitis, and, if found, 
discuss their level of severity.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  

5.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the M&ROC should review 
the requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the M&ROC should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

In addition, the M&ROC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  

In particular, the M&ROC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
readjudicate the issues of entitlement to 
an initial evaluation in excess of 40 
percent for herniated nucleus pulposus, 
L4-5, status post laminectomies; an 
initial evaluation in excess of 40 
percent for tendinitis of the right 
(dominant) shoulder; an initial 
evaluation in excess of 20 percent for 
tendinitis of the left (non-dominant) 
shoulder; an initial evaluation in excess 
of 10 percent for chondromalacia patella 
of the right knee with arthritis; an 
initial evaluation in excess of 10 
percent for chondromalacia patella of the 
left knee with arthritis; an initial 
evaluation in excess of 10 percent for 
tendinitis of the right (dominant) elbow; 
an initial evaluation in excess of 10 
percent for tendinitis of the left (non-
dominant) elbow; and entitlement to an 
initial compensable evaluation for 
tonsillitis with tonsillectomy.  

The M&ROC should document its 
consideration of the applicability of the 
criteria of 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, 4.16, 4.40, 4.45, and 4.59 
(2000), as warranted.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the M&ROC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  A reasonable period of time for 
a response should be afforded.  Thereafter, the case should 
be returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  

No action is required of the appellant until he is notified 
by the M&ROC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) may 
result is a denial of his claims.  Moreover, the governing 
regulation provides that failure to report without good cause 
for an examination in conjunction with a claim for an 
increased rating will result in the denial of the claim.  
38 C.F.R. § 3.655 (2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



